  [meritor36517426-ex10ax1x1.jpg] Internal Letter

Date:      November 4, 2020 To: Carl Anderson            From:      Jay Craig
CC: Meghan Pierce Subject: Special Retention Arrangement

Dear Carl,

Your past contributions have been key to the success of Meritor. The future
holds both significant challenges and opportunities. In order to reach our
potential, I consider it essential to retain key contributors. As a result,
Meritor has determined that appropriate steps should be taken to reinforce and
encourage your continued employment with Meritor and any successor companies
(the “Company”). Accordingly, this letter of understanding (“Letter”) to be
effective November 4, 2020 (“Effective Date”) outlines a retention payment to
which you will be entitled provided that the terms and conditions set forth
below are met.

I. Retention Award

Subject to the provisions of Part II of the Letter, an award in the form of a
retention payment, shall be made as follows subject to the provisions outlined
below:

Payment Date*       Payment December 15, 2021 $287,500

*payments will be made on the next possible paycheck following the payment date

II. Terms and Conditions

By this Letter, the Company is by no way offering a permanent contract or
guarantee of future employment with the Company. It is our expectation that in
order to be eligible to receive this payment you will be employed through the
payment date set forth in this Letter. Except as provided in the schedule below,
the award described in Part I of this Letter is conditioned upon and subject to
your continuous and uninterrupted employment with the Company described above.
Should your employment with the Company terminate prior to the payment date, the
following rules shall apply:

Voluntary Termination In the event you voluntarily terminate your employment
from the Company and/or any of its subsidiaries prior to the payment date, this
Letter and associated payment shall be forfeited.

Termination for Cause In the event your employment is terminated for Cause,
defined as continued and willful failure to perform duties; gross misconduct
which is materially and demonstrably injurious to the Company; or conviction of
or pleading guilty or no contest to a (a) felony or (b) other crime which
materially and adversely affects the Company, the payment contemplated by this
Letter shall be forfeited.

Death In the event of your death prior to the payment date, the retention
payment will be paid on a prorated basis based on active time worked.

--------------------------------------------------------------------------------



Involuntary Termination (Layoff) In the event your employment is terminated by
the Company for any reason other than for cause, death or disability, your
payment will be paid on a prorated basis based on active time worked.

Total and Permanent Disability In the event you suffer a Total and Permanent
Disability, as that term is defined in the Company’s Long Term Disability Plan,
the payment will be made on a prorated basis based on active time worked.

Change in Control In the event of a Change in Control of the Company, as that
term is defined the Company’s By-Laws, this Letter shall continue in full force
and effect and shall be binding on any and all successors.

The above payment as well as the terms and conditions were also approved by the
Compensation Committee of the Board of Directors on November 4, 2020. Please
acknowledge your receipt of this Letter and return a signed copy of this letter
to the undersigned.

MERITOR, INC. ACKNOWLEDGEMENT:                 By:  /s/ Jay Craig 11/4/2020
                     /s/ Carl Anderson 11/4/2020 Jay Craig
CEO & President Date Carl Anderson Date  

--------------------------------------------------------------------------------